Citation Nr: 0414599	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-23 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to September 
1966.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that the appellant was not entitled to 
payment of DEA benefits.


FINDINGS OF FACT

1.  The appellant was born in February 1975, and is the 
daughter of the veteran.

2.  A December 14, 2001, rating decision found the veteran to 
be permanently and totally disabled as a result of his 
service-connected disabilities, effective from April 12, 
2001.  He was notified of this award in VA correspondence 
dated January 2, 2002. 

3.  The RO received the appellant's Application for 
Survivors' and Dependents' Educational Assistance in July 
2002.

4.  The appellant had reached her 26th birthday prior to the 
effective date of the veteran's permanent and total 
disability rating.




CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under the 
provisions of Title 38, Chapter 35, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501, 3512, (West 2002); 38 
C.F.R. §§ 21.3021, 21.3040(c), 21.3041 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant's VA Form 22-5490, Application for Survivors' 
and Dependents' Educational Assistance, was received at the 
RO on July 29, 2002.  The appellant indicated that she was 
enrolled at Sierra College from the year 2000 to the present.  
In the remarks section of the form the appellant stated that 
the veteran had just received his formal decision letter from 
VA the previous month.  She noted that the veteran had been 
determined to be 100 percent disabled effective as of April 
12, 2001.  She was requesting the same date for her benefits.  
She acknowledged that it was more than a year after the 
effective date but that they had not received notice of the 
decision until the previous month.  She also acknowledged 
that she was 26 years old at the time of the effective date 
of the rating decision; however, she said that she was 
already enrolled in college at that time and requested an 
extension of her eligibility.  Information provided by the 
appellant showed that she was born in February 1975.

The appellant provided a copy of a rating decision pertaining 
to the veteran and dated December 14, 2001.  The veteran was 
granted service connection for prostate cancer, renal 
failure, and metastatic bone cancer as separate disabilities.  
Each disability was assigned a 100 percent rating effective 
from April 12, 2001.  The veteran was also awarded special 
monthly compensation with the same effective date.  The 
rating decision established basic eligibility to Chapter 35 
DEA benefits from April 12, 2001.

The April 12, 2001, effective date was established based on 
the submission of VA treatment records.  This was the date 
the veteran was first seen at a VA facility for symptoms of 
his prostate cancer.

The appellant also submitted a copy of the letter of 
notification for the December 2001 rating decision.  The 
letter was dated January 2, 2002.  The letter noted that the 
RO had received the veteran's claim on September 13, 2001.  
The letter further noted that the veteran's dependents might 
be eligible for educational assistance.  A pamphlet was 
enclosed that explained the program.  The letter advised 
that, to make a claim, the enclosed VA Form 22-5490 should be 
completed and returned to the RO.

The RO denied the appellant's claim in August 2002.  The RO 
advised the appellant that her claim showed her to be 27 
years of age and that the basic end date for eligibility for 
Chapter 35 benefits is an eligible child's 26th birthday.  
The RO further advised that the appellant became 26 years of 
age in February 2001 prior to the April 12, 2001, effective 
date for the veteran's permanent and total rating.  Because 
the appellant had reached the age of 26 before April 2001 she 
did not meet the age requirement for eligibility.

The appellant submitted a statement in September 2002.  She 
noted that she had spoken with an education counselor at the 
RO.  It was explained to her that she was denied benefits 
because she had turned 26 two months prior to the effective 
date of the veteran's disability rating.  She asked that the 
RO consider that the effective date of the veteran's 
disability rating of April 12, 2001, was only two months 
after her 26th birthday.  She contended that the April 2001 
date was based on the veteran's first reporting to a VA 
hospital for treatment; however, he already had cancer at the 
time he presented for treatment.  She asked that she be given 
an extension back to her enrollment for the fall of 2000 when 
she was 25.  She felt that this was in order as there was no 
question that the veteran had his cancer at that time.

The appellant testified at a hearing before the Decision 
Review Officer (DRO) at the RO in December 2002.  At the 
outset the appellant and her representative acknowledged the 
issue as involving her turning 26 prior to the effective date 
of the veteran's disability rating.  The appellant testified 
regarding medical care provided to her father beginning in 
January 2001 when he was involved in a motor vehicle 
accident.  The veteran was later seen for the first time by 
the VA on April 12, 2001.  She contended that the medical 
evidence showed that the veteran had cancer prior to his 
April 2001 effective date, as early as January 2001 or 
earlier.  The DRO acknowledged the appellant's contentions 
regarding the veteran's likelihood of having cancer prior to 
April 2001.  He explained that the receipt of the VA 
treatment records, showing the initial treatment for the 
veteran on April 12, 2001, was construed as an informal claim 
in his case.  He further explained that, even considering 
that the veteran had earlier treatment from a private 
physician, if the veteran did not file a claim, formal or 
informal, prior to April 2001, an earlier effective date 
could not be established.  The appellant was encouraged to 
seek out medical evidence that may reflect earlier contact 
with VA for the veteran.  The appellant further testified 
that the veteran had no reason to try to get an earlier 
effective date but she did because of her birthday.  She did 
not believe that he had tried to establish entitlement to 
care at a VA facility prior to April 12, 2001.  It was 
disclosed at the hearing that the veteran had passed away.

The appellant submitted private and VA medical records in 
December 2002.  The private records consisted of a partial 
report from a chiropractor dated in February 2001, and a 
medical evaluation report dated in April 2002.  The appellant 
included a one-page excerpt from what was identified as a 
plaintiff's mediation brief.  Finally, VA records for the 
period from June 27, 1994, to April 19, 2001, were included.

The February 2001 partial report was very limited and made no 
reference to the veteran's cancer.  The April 2002 medical 
evaluation was prepared as part of the veteran's litigation 
over his 2001 motor vehicle accident.  The report noted that 
the veteran was involved in an accident on January 3, 2001.  
Although the veteran complained of constant stiffness and 
intermittent dull back pain, the examiner felt that by March 
2001 the symptoms were from the veteran's metastatic disease.  
The excerpt from the brief notes that the veteran was 
referred for magnetic resonance imaging (MRI) testing on 
April 3, 2001.  The results of this MRI disclosed the 
presence of advanced prostate cancer.  The VA records 
contained the results of a chest x-ray from June 1994.  The 
clinical history noted mediastinal Hodgkin's disease in 1979.  
The 1994 x-ray was interpreted to show no evidence of 
recurrence.  An entry dated April 12, 2001, noted that the 
veteran had been seen earlier that day for laboratory draws.  
He was then recalled by the VA medical Center because of 
critical laboratory values.  The veteran was noted to have 
been treated for Hodgkin's disease in 1979.  He reported his 
desire to establish medical care for vertiginous episodes 
that he experienced following a motor vehicle accident.  The 
records included a report of the April 3, 2001 MRI.  The MRI 
was interpreted to show an abnormal examination of the 
cervical and lumbar spine consistent with diffuse metastatic 
disease to the spine.  A final entry, dated April 19, 2001, 
noted a diagnosis of spinal metastasis.

The appellant submitted a copy of a full spine x-ray report 
from J. E. Carter, D.C., in January 2003.  The report was 
dated in January 2001.  There is no mention of cancer in the 
report.  She requested that the veteran's efforts to seek 
medical care in January 2001 be considered an implied claim.

The DRO issued a rating decision in January 2003.  He 
reviewed all of the evidence of record as well as the 
testimony from the appellant at her December 2002 hearing.  
The decision noted that the veteran had signed forms in 
support of his claim for service connection for prostate 
cancer on August 28, 2001.  The forms were received by VA on 
September 13, 2001.  The DRO noted that the veteran was 
assigned an effective date for service connection and his 
permanent and total rating in April 2001, prior to the date 
of his claim.  The appellant's claim remained denied, as 
entitlement to benefits under Chapter 35 was not established 
prior to her 26th birthday in February 2001.  

The appellant submitted her notice of disagreement (NOD) in 
May 2003.  She acknowledged receipt of the DRO's decision and 
said that she understood the reason her claim was denied.  
She further admitted that she had reached her 26th birthday 
prior to the effective date of the veteran's disability 
rating on April 12, 2001.  She asked for an exception to be 
made in her case because the dates were so close.

II.  Analysis

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to children of veterans 
who have a total disability permanent in nature resulting 
from a service-connected disability.  See 38 U.S.C.A. § 
3501(a)(1) (West 2002); 38 C.F.R. § 21.3021 (2003).  
Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on his or her 26th birthday.  
38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. §§ 21.3040(c), 
21.3041(c), (d) (2003).

In some cases, the delimiting date may be modified or 
extended.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e) 
(2003).  However, none of the circumstances pertaining to a 
modification or extension of an ending date are present in 
this case.

The appellant submitted her original application for benefits 
in July 2002.  She acknowledged that she was 27 at the time 
of her application and that she was 26 years of age at the 
time of the effective date of the veteran's permanent and 
total rating of April 12, 2001.  The appellant provided her 
birth date as part of her application and included a copy of 
her birth certificate.  There is no dispute as to her birth 
date or that she was 26 prior to April 12, 2001.

The Board finds that the criteria for entitlement to DEA 
benefits under the provisions of Title 38, Chapter 35, United 
States Code, have not been met.  38 U.S.C.A. § 3501(a)(1); 38 
C.F.R. §§ 21.3040, 21.3041.  The appellant was 26 years of 
age prior to the effective date of the veteran's permanent 
and total disability rating.  Thus, she is not eligible for 
Chapter 35 DEA benefits.

While the appellant has acknowledged that she turned 26 prior 
to the date of the veteran's disability rating, she has 
stressed that her father's cancer was present before he 
sought treatment from the VA on April 12, 2001.  She contends 
that, because of this, she should be afforded an exception to 
the rule and that the effective date for the veteran's rating 
be established as of January 4, 2001, which would be prior to 
her 26th birthday.  In short, the appellant seeks a favorable 
decision based on equity.

The Board's authority to grant the benefit sought by the 
appellant is restricted by the relevant statutes and 
regulations.  As noted above, the Board is bound by the law 
in this matter and is without authority to grant benefits on 
an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board must follow 
the applicable law and, as there is no legal basis for the 
appellant's claim, the appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).  The Board 
notes that the RO failed to apprise the appellant of the 
provisions of the VCAA in the statement of the case, or at 
any other time.  Nevertheless, in this case it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statutes.  In cases such as this, where the disposition is 
based on the law, and entitlement is not shown, the claim 
must be denied based on a lack of entitlement under the law.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999).  The 
appeal is without legal merit and further development or 
analysis would not be productive.  Cf. Wensch v. Principi, 15 
Vet. App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Further action consistent with the 
VCAA is therefore not required.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  


ORDER

Entitlement to payment of DEA benefits under Chapter 35, 
Title 38, United States Code is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



